 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDGilliam Candy Company, Inc.andBakery, Confec-tionery&TobaccoWorkers InternationalUnion of America,Local No.199, AFL-CIO.Cases9-CA-17585-1 and 9-CA-17650-15 January 1987DECISION AND ORDERBy CHAIRMAN DoTsoN ANDMEMBERSJOHANSEN AND CRACRAFTOn 29 March 1983 Administrative Law JudgeKarl H.Buschmann issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and ' therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, I andconclusions2and to adopt the recommendedOrder.The judge found,inter alia,that the Respondentunlawfully denied Union Business Agent LawrenceSimmons access to the Respondent'sfacilityonthree separate occasionsbetween 9 and 12 October1981.$For the reasons discussed below,we agreewith the judge.A. FactsThe parties' collective-bargaining agreement con-tains the following clause:The business representative of the union willbe permitted to enter the plant on business atany time during working hours upon first pre-senting himself to person in charge.In early October, evening shift employee RuthAdams circulated a decertification petition.Duringthe afternoon of 9 October, Union Business AgentSimmons was advised by the International Union'spresident that a decertification petition was being3The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950),enfd. 188 F.2d 362 (3d Cir.1951).We have carefully examined the record and find no basis for reversingthe findings.2 In affirming the judge's conclusion that the Respondent created theimpression among employees that their union activities were under sur-veillance by the Respondent,we note particularly the credited testimonythat the Respondent's president and vice president came out of the plant,walked towards a gathering of several employees and Union BusinessAgent Simmons in the company parking lot,pointed at the group, andappeared to be writing on a pad of paper.In light of this evidence, wefind it unnecessary to pass on the judge's discussion of whether a viola-tion could also have been found based on the discredited testimony of theRespondent's witnesses.8 All dates are 1981.circulated at the Respondent's plant.Simmons wasasked to go to the plant to investigate the situation.Simmons, accompanied by an International rep-resentative who was in the area on other business,arrived at the plant at approximately 9 p.m. They,were admitted to the plant by Ruth Adams (whothought Simmons and the International representa-tivewere the plant cleanup crew). According tothe testimony of Ruth Adams,Simmonsasked her,"What do you think you're doing?Who are youcoming in here and tearing down everything Ihave built up?" Simmons then asked Adams if shewas "passing a petition around."Adams acknowl-edged that she was, and asserted that she had aright to do so and to attempt to get the Unionvoted out.Simmonsreplied that she did not havethat right. Adams became upset, and told Simmonsto get permission from the evening shift supervisorbefore speaking further with her. Simmons toldAdams he would do so immediately. Simmons andAdams had no further conversation that evening.4Ruth Adams called Supervisor Jean Adams (dis-tantly related by marriage) at home, and told herthat Simmons had just "jumped"5 her and thatRuth neededJean at the plant. When Jean arrived,she went to where Simmons was talking with theevening shift supervisor. She called the supervisorto her, and asked him, privately, what Simmonswas doing in the plant. The supervisor replied thathe did not know, that he was not aware that Sim-monshad "jumped" Ruth Adams, and that he didnot want Simmons to remain in the plant.Jean Adams then asked Simmons what he wasdoing in the plant. Simmons replied that he had "aright." Jean Adams told Simmons that she did notwant to question or argue his rights with him, butthat she would "like for him to leave." Simmonsasked Adams whether she was "demanding" thathe leave. She told him that she was "asking" himto leave, and that she would apologize to him onMonday (the next workday for Adams) if she waswrong in asking him to leave,but that"Right nowI want you to leave."Simmonsthen left.FollowingSimmons'departure from the plant,Jean Adams asked Ruth Adams what had hap-pened, whereupon Ruth recounted her version ofher earlier confrontation with Simmons. The fol-lowing morning, 10 October, Jean Adams told theflRuth Adams' testimony about this incident was corroborated in allmaterial respects by the testimony of Simmons.Although the judge notedthat Ruth Adams' account differed from Simmons',he ultimately foundthat Simmons presented no physical threat,exhibited no violent conduct,and used no obscene or abusive language.5Jean Adams testified that the term"jumped" in this context was anexpression peculiar to the local area,and means "a fairly aggressive wayof talking to someone else."282 NLRB No. 89 GILLIAM CANDY CO.625Respondent's vice president,Brooke,about the pre-vious evening's incident.Also on the morning of 10 October,Simmons re-turned to the plant and asked Brooke for permis-sion to go inside to speak with the employees.Brooke refused to let Simmons into the plant, andtold Simmons that he was "a disruption and a dis-traction to the employees during working hours"(Brooke's testimony).Brooke suggested that Sim-mons return during the lunchbreak, at which timehe would then be permitted to speak with the em-ployees.Simmons left, and returned later thatmorning, about 10 minutes before the start of thelunchbreak,atwhich time he was admitted to theplant.Finally, on 12 October Simmons returned to theplant to serve Ruth Adams with a copy of a unioncharge against her.6 The Respondent'spresident,Pope, refused to permit Simmons to enter theplant. Pope testified that the reason he refused toadmit Simmons into the plant was because:I had been made aware of what I termed a bi-zarre occurrence[on 9 October]...that[Simmons] and an unknown accomplice hadpounded on the door or rang the buzzer andentered my[Company's premises]and harassedone of my employees without permission inadvance ....I think basically I was angryfor that occurrence and that is .the only reasonI think I denied him entry.As Pope escorted Simmons out of the plant, hetold Simmons that he feltthatSimmons' conducton 9 October was a"despicable,unmanly act" andwarned Simmons not to "break into [Pope's]build-ing again without permission."7B. Analysis and ConclusionAs indicated, the judge found thatin allthree in-stances discussedabove,Simmons sought admissionto the plant in accordance with the access clause ofthe collective-bargaining agreement, and that Sim-mons' activities,while not routine union business,were union related and were within the scope ofe The union charge,dated 12Octoberand signed by Simmons,allegesthat Ruth Adamsviolated certain specified sections of both the Interna-tional constitution and the Localbylaws. Althoughthe charge itself doesnot set forth the contents of the sections thatAdamsis alleged to haveviolated,and neither the constitution nor the bylaws are in evidence,Simmons testified that he told Ruth Adamson 9 Octoberthat he wasgoing to file charges against her for circulating the decertification peti-tion.'On cross-examination,Pope testified that his reason for not lettingSimmons into the plant was because he was concerned that Simmonswould harass Ruth Adams,as well as the fact that he was "unaware ofany legalities on what he was trying to serve her ... I certainly wasn'tgoing to give him carte blanche to go in and serve some land of inter-union [sic] papers without at least getting some information about what itwas all about."thatclause. Thus, the judge concluded that the Re-spondent's denial of access to the plant was unlaw-ful.We agree.The collective-bargaining agreement providesthat the Union's business representative will be per-mitted to enter the plant on business at, any timeduring working hours on first presenting himself tothe person in charge. The evidence establishes thatall three of Simmons' visits in question were madeduring working hours, and that except for the ini-tial visit on 9 October Simmons first presented him-self to the person in charge on entering the plant.(As, it happened, on 9 OctoberSimmonswas admit-ted to the plant by Ruth Adams, the very personhe had come to see. Immediately following this co-incidentalmeetingwith Ruth Adams, Simmonswent in search of the person in charge of theevening shift.)The only question of contractual compliance re-mainingin this context is whetherSimmons`soughtto enter the plant "on business" on each occasionwhen he was denied entry. On 9 October, Simmonswas instructed by the International president to goto the plant to investigate the circumstances sur-rounding the reported circulation of a decertifica-tion- petition.The following morning, 10 October,Simmons came to the plant to talk to some employ-ees.Finally, on 12 October, Simmons came to theplant to serve internal union charges on RuthAdams, accusing her of violating the Internationalconstitution and the Local bylaws by filing a de-certification petition.We find thatSimmons' rea-sonsfor seeking to enter the plant meet .the broadcontractual requirement that he be permitted suchentry when "on business."Clearly,a union isengaged in legitimate businesswhen it attempts to learn thereasonsfor and extentof employee efforts to get rid of that union; whenit attempts to speak to employees in the workplace;and when it attempts to inform a member personal-ly that union charges have been filed against her.88We find no basis for our dissenting colleague's contention that theRespondent's actions were justified on the grounds that the union repre-sentative's purpose in seeking entry to the plant was illegitimate.Specifi-cally,there is no support in the record for the Chairman's characteriza-tion of Simmons' statements to Adams as "threats."TransportWorkersLocal 514(Kathe,Nichol &Wolfe),249 NLRB 1171 (1980),is clearly dis-tinguishable.In that case,the sole issue was whether the union represent-ative acted unlawfully in announcing at a 200-member union meeting thatthe union would"get even"with dissident members by bringing chargesand assessing fines against the supporters of a decertification effort. ' Be-cause it is an unfair labor practice for a union to fine a member for seek-ing to decertify a union,the Board found that thethreatto impose such afinewas equally unlawful.In the instant case, unlikeTransportWorkers,there is no threat to fine the Charging Party for her support of the decer-tification effort. Indeed,there is no threatby theUnion to engage in anyunlawful activity.Although a union may not fine a member for initiatingor supporting a decertification effort,a union may legitimately imposeother discipline,such as expulsion, on such dissident members. See, e.g.,Continued 626DECISIONSOF NATIONALLABOR RELATIONS BOARDThe collective-bargaining agreement does not re-strict or otherwise- qualify the scope of the term"on business" for purposes of granting -access tothe plant to a union representative.Moreover, we note that in none of the three in-stances discussedabove did the Respondent offi-cialsinvolved attempt to justify their denial ofaccess to Simmons on the grounds that he wasnotinvolved in legitimate union business in seekingentry to the plant. Thus,in askingSimmons toleave the plant on 9 October Supervisor JeanAdams told Simmons that she did not want toquestion or argue his asserted contractual right ofaccess to the plant, but that she would simply "likefor him to leave" and that she would apologize tohim later if she was wrong in asking him to leave.Similarly,thenextmorning,VicePresidentBrooke's refusal to permit Simmons to enter theplant to speak with employees was not becausesuch a purpose was beyond the scope of contrac-tually permitted union "business," but was insteadbecause, in Brooke's view, Simmons was "a disrup-tion and a distraction to the employees duringworking hours." However, the collective-bargain-ing agreement expressly permits the union repre-sentative to enter the plant "on business [an aspectnot contested by Brooke]at any time during work-ing hours"(emphasis added). Brooke refused topermit Simmonsto speak with employees duringworking hours. Finally in this context, PresidentPope's refusal to- permit Simmons to enter the plantto serve Ruth Adams with a copy of the intraunioncharge against her was not because such a purposewas beyond the scope of contractually permittedunion "business," butwas instead' because, inPope's words, "basically I was angry [about the 9October incident involving Simmons] and that isthe only reason I think I denied him entry."9Thus, it is clear that on all three occasions, Sim-mons sought entry to the plant for reasons withinthe scope of the "on business" standard for suchentry set forth in the collective-bargaining agree-ment, and on all three occasions Simmons wasMarble Polishers Local 89 (Bybee Stone Co.),265 NLRB 496 (1982);TawasTube Products,151NLRB 46 (1965).Simmons' assertion to Adams thathe planned to file intraunion charges against her is not inconsistent withan attempt on Simmons'part legitimatelyto have Adams expelled fromthe Union for herrole in the decertificationeffort. Thus, unlike inTrans-portWorkers,and contraryto our dissenting colleague, there is no evi-dence of any illegitimate purpose onthe part of UnionRepresentativeSimmons in seeking accessto the plant.9As seen,Pope also later testified that he denied Simmons access tothe plantbecause he was concerned that Simmons would harass RuthAdamsand becausehe felt he did not have enoughinformation about theintraunion charges that Simmons wished toserve on Adams. There is noevidence that Simmons refused to give,or that Popeeven asked for, in-formation about these charges.denied such entry for invalidreasons. a °Accord-ingly, we agree with the judge that the'Respondenthas violated the Act as alleged by refusing to grantthe employees' collective-bargaining representativeaccessto the plant in accordance with the applica-ble provisions of the parties' collective-bargainingagreement. I iORDERThe National LaborRelationsBoard adopts therecommended Order of the administrative lawjudge and orders that the Respondent, GilliamCandy Company, Inc., Paducah, Kentucky, its offi-cers,agents, successors,and assigns,shall take theaction set forth in the Order.CHAIRMAN DoTsoN,dissenting in part.I do not agreewith the majority or with the ad-ministrative law judge's determinationthat the Re-spondent violated Section 8(a)(1) of theAct by de-nying the union business agent access tothe plant.Assuming the mandatory nature of the accessrights,Iwould notviewthe limited infringementon these access rights on the eveningof 9 Octoberor the next morning to amount to the "substantialand significant change"required underPeerlessFood Products,236 NLRB161 (1978).Indeed, theshortseries of events in question here were appar-ently theonlyinstances when a union representa-tivehad ever beenin any way hinderedin gainingaccessto theRespondent's plant.Moreover, in theinitial incidenton 9 October,the union representa-10 Subsequentto issuanceof the judge's decision in thiscase, theBoard issued its decisioninHolyokeWater Power Co.,273 NLRB 1369(1985), setting forthstandardsfor union access to an employer's. premisesfor the purposeof obtaininginformation. Inasmuch as theinstant casedoes not involve a request for accessto obtain information, we find thatHolyokeis not controlling here.11We are notpersuadedto a contrary result by, our dissenting col-league.The Chairman's reliance onPeerless Food Products,236 NLRB161 (1978),ismisplaced,as that caseis both legally and factually distinctfrom the instant case.InPeerless,there was no contract provision govern-ing union access. The complaint alleged thatthe employer violated Sec,8(aX5) of theAct by unilaterallyimposing on a unionrepresentative cer-tain limitationson what had formerly been his virtuallyunlimitedm-plantaccess to employees.The Boardfirst stated that actualor perceived validbusiness needsdo not relieve employers of their statutory obligation tobargain aboutthe right ofa unionrepresentative to have in-plant accessto employees for the purpose of investigating and processing grievances.The Boardconcluded,however,under the circumstances of that case,that theemployer's unilaterally unposed limitations on the previously un-limited access of the union representativeto the plant werenot "material,substantial and ... significant," and thus did not constitute an unlawfulbreach ofthe bargaining obligation.Indeed,the Boardfound that therewas no showingthat the newlimitations on in-plant accesseven appliedto the participationof the unionrepresentative in the grievance proce-dure.In contrast,here there is no factualquestion of the relativeinconven-ience imposed on a unionrepresentative. The factualsetting here presentsan absolute exclusionof the Union from the plant-by anystandards a"material,substantialand ... significant"limitation,particularlyin lightof theRespondent's contractualwaiver, and in any eventfar more severethan a "limitedinfringement," as characterizedby the Chairman. GILLIAM CANDY CO.tives did not comply with the simple requirement,contained in the parties' collective-bargainingagreement,that theyfirstpresent themselves to theperson in charge of the facilitybeforeattempting to,conduct any business with the employees.Instead,Union Representative Simmons launched immedi-ately into a tirade against employee Ruth Adams,who had the misfortune of answering the door forthe union representatives.There is little wonder,then,and good reason,that Supervisor Jean Adamsproperly--and judiciously-moved quickly to quietthe disturbance created by the union representa-tives, by asking them to leave the plant. That Sim-mons and his companion cooperated at that pointby leaving does not serve to legitimize,excuse, ormitigate Simmons' earlier failure to follow thestraightforward plant access procedures set forth inthe collective-bargaining agreement-which failurecontributed in no small measure to the unfortunatescene on Friday night.The following morning,the Respondent's vicepresident quite reasonably(in light of the events ofthe previous night) suggested to Simmons that hedelay his visit to the plant by a couple of hours,until the lunchbreak.Simmons left without furtherado, returned 10 minutes before lunchtime, and wasimmediately admitted to the plant.Additionally,and notwithstanding the impreciselanguage in the contractual access clause ("on busi-ness"),there is an implicit requirement that thepurpose of the clause must at least be a legitimateone. Simmons'actions and purpose on both 9 and12 October,in threatening Adams for engaging inprotected activity do not in my view meet thatstandard,even tinder the administrative law judge'sfacts.SeeTransportWorkers,249NLRB 1171(1980).Therefore,Iwould find that the reasoningof the judge in finding a violation is not logicallyor legally supportable and that his reliance onCampo Slacks,250 NLRB 420 (1980),ismisplaced.The accessattempts inCampowere inextricablyintertwined with the union's attempts to secure in-formation(requests for - which had already beendenied by respondent)in order to administer thecontract and process,grievances.No similar legiti-mate purpose appears to have been shown here.Thus, under all,the circumstances-the limitednature and duration of the interference with Sim-mons' access to the plant; the failure'of Simmons tocomply with contractual requirements in one in-stance;and the very questionable inclusion of Sim-mons' activity here within the scope of the "onbusiness"standard for access to the plant (which atmost raises only a question of contract interpreta-tion)-I find that the Act has not been violated as627alleged in this regard, and I would dismiss thisaspect of the complaint.David L. Ness, Esq.,for the General Counsel.Jon D. Goldman, Esq. (Fine, Hatfield, Sparrenberger &Fine),of Evansville, Indiana, for the Respondent.Lawrence Simmons,of Paducah, Kentucky, for theUnion.DECISIONSTATEMENT OF THE CASEKARL H. BuscHMANN, Administrative Law Judge.This case arose on charges filed by Lawrence Simmons,business agent for the Bakery, Confectionery & TobaccoWorkers International Union of America, Local No. 199,AFL-CIO, on October 22 and November'9, 23, and 24,1981.The consolidated complaint, dated December 16,1981, alleges that Respondent, Gilliam Candy Company,Inc.,violated Section 8(a)(1)' and (3) of the NationalLabor RelationsAct.Respondent in its answer, asamended, admitted the jurisdictional and supervisory al-legations,in the complaint,but it denied the commissionof any unfair labor practices.A hearing was held on September 7 and 8, 1982. Bothpartiesfiled briefs by October 21, 1982.Based on theentire record in this case,Imake the followingFINDINGS OF FACT1.JURISDICTIONRespondent,GilliamCandy , Company,Inc.,manufac-tures and sells candy at its facility in Paducah,' Kentucky.Respondent, ,with approximately 35 employees, is admit-tedly' an employer engaged in commerce within themeaning of Section2(2), (6),' and (7) of the NationalLaborRelationsAct.The Company's production andmaintenance employees are representedby theBakery,Confectionery & Tobacco Workers International Unionof America, Local No. 199, AFL-CIO, which is admit-tedly a, labor organization within the meaning of Section2(5) of the Act. At all relevant times, the parties operat-ed pursuant to a collective-bargaining agreement, datedJanuary 1, 1980.II.THE UNFAIR LABOR PRACTICESThe complaint alleges that Respondent violated Sec-tion. 8(a)(1) of the National Relations Act by repeatedlydenyingUnionBusinessAgent LawrenceSimmonsaccessto Respondent's premises contrary to the collec-tive-bargaining agreement; by threatening an employeewith discharge for engaging in union activities; and bycreatingthe impression among itsemployees that theirunion activities were under surveillance. The complaintalso alleges that Respondent violated Section 8(a)(1) and(3) of the National Labor Relations Act when it issued awritten warning to Frank Townsend, one of its employ-ees, and subsequently discharged him. 628DECISIONSOF NATIONALLABOR RELATIONS BOARDAlleged denials of accessThe record contains three separate incidents involvingRespondent's conduct in denying the Union access to theplant.1.On Friday,October 9, 1981,at approximately 9 p.m.Union Business Agent Lawrence Simmons, accompaniedby another union official,attempted to enter the premisesof Gilliam Candy Company,pursuant to a provision ofthe collective-bargaining contract.On this particular oc-casion,Simmons' visit to the plant was prompted by atelephone call he had received earlier that day fromUnion President Houston Henderson who had informedhim that a decertification petition was being passedaround the plant and that employees were asked to signit.When Simmons got to the plant, he was admitted byemployee Ruth Adams.In their testimony,Simmons andAdams gave differing accountsof thesubsequent events.According to Simmons,he and Adamshad a 'brief con-versation in which he asked her why she was filing a de-certification petition. Adams told himthat theemployeeswere not getting along'as,well as they had been beforethe Unioncame in. Simmons then told Adams that he in-tended to file charges againsther withthe union execu-tiveboard for what hethoughtwas a violation of theUnion's bylaws(Tr. 78).Adams' version depicted a hostile Simmons who"jumped her"and accusedher ofpassing out the decerti-fication petition saying "what do you think your [sic]doing.Who areyou coming in here and tearing downeverything I have built up." Adams argued with Sim-mons, claiming that everything had gotten worse sincethe Unionhad come in.Adamsfinallybecame upset tothe point of tears.She returned to her work area andcalled Supervisor Jean Adams who lives close to theplant for help(Tr. 182-185). Jean Adams immediatelycameto the plant and, after a briefconversation withSimmons, during which she told him that he "scared thehell out of' Adams and upset the night shift,she askedhim to leave.Simmons, explainingthathe had a contrac-tual rightof access,neverthelessleft the plant (Tr. 79-80and 203).1Jean Adams admittedthat she toldSimmons to leavewithoutdiscussing thematterfirstwith Ruth Adamsand, thatinher,opinion Simmons wouldnot haveharmedRuth Adams physically.She also acknowledgedthather conversation with Simmons was not heated butgenerally businesslike(Tr. 215-217). Only afterSimmonshad leftthe plant didJeanAdams speak with RuthAdams concerning the incident(Tr. 204). The record isclearthatSimmons did not assaultor coerce anyoneduring this confrontation.2'Ruth Adamsfiledchargeswith theBoard concerningthe October 9and other incidents,which were subsequently settled.2Although Jean Adams claimed that Simmons' presence was disrupt-ing the entire night shift(Tr. 203),I have discounted,that testimony asshe offered no details to supportsuch aconclusion.Moreover,her testi-mony generally indicated that the employeeswere-working in a normalmanner.The evidence here, despite the repeated reference toSimmons' "jumping"Adams, shows that Simmons - pre-sented no physical threat to anyone, nor exhibited anyviolent conduct,nor used any obscene or abusive lan-guage.At the most,Simmons may have raised his voicewhen he accused Adams of initiating the decertificationpetition.2.On Saturday,October 10, 1981, at approximately 9a.m., Lawrence Simmons entered Respondent's plant andrequested Paul Brooke,Respondent's vice president, forpermissionto brieflygo into the plant to talk to the em-ployees.Brooke responded"no," and told trim that hewas "a disruption and distraction to the employeesduring working hours."Brooke suggested that Simmonsreturn at lunchtime or after work.Simmons returnedabout 10:50 a.m., 10 minutes before lunchtime, and wasadmitted to the plant at that time(Tr. 81, 122, and 153-154).Assuming that Jean Adams had informed Brookeabout the previous night's incident,'it is clear,neverthe-less, that it did not provide Brooke with any legitimatereason to deny Simmons access to the employees on themorning of October 10 and to require him to returnduring the employees nonworking time.3.On October 12, 1981, at approximately 3 p.m., Law-rence Simmons came to Respondent's plant seeking entry(Tr. 83,314). Simmons spoke to Bruce Pope, Respond-ent's president,and asked him if he could go into theplant because he intended to serve a union charge onRuth Adams.Pope, still indignant about Simmons' visitto the planton October9,quarreledwith him forcoming down there at night and "threatening the em-ployees."Simmons told Pope that he had not threatenedany-employees,and that if Pope refused to let him intothe plant,'he just wanted to leave.As Simmons was leav-ing the plant,Pope shouted after him that "he was goingto see [Simmons]behind bars."AlthoughPope admittedthathe denied Simmonsaccess to the plant, I do not credit his testimony thatSimmons threw the paper intended for Ruth Adams onPope's desk "frisby style."It not only conflicts with Sim-mons' testimony, but, having been refused admission tothe plant on two previous occasions,Simmons wouldcertainly have been more guarded in his attitude. In anycase,Pope further admitted that out of "righteous anger"he told Simmons"if you ever break into my buildingagain without permission that[you] might end up behindbars and I [Pope]wouldn't be the one to bail[you] out."(Tr. 317.)By Monday afternoon,Pope had certainly hadsufficient time to examinethe Adams-Simmons incidentin a, rational manner, and it should have been clear thatSimmons ,posed no threat to the employees nor to RuthAdams in particular. Simmons' purpose to enter theplant, although not for routine union business, was nev-ertheless union related and within the scope of his duties.His continued exclusion from the plant on that basiswould therefore have been improper.In all three instances,Simmons sought admission tothe plant in accordance with the provision in the currentbargaining agreement,which provides as follows: GILLIAM CANDY CO.The business rep. of the union will be permitted toenter the plant on business at any time during work-ing' hours upon first presenting himself to person incharge. (G.C. Exh. 5.)Simmons had represented himself on each occasion tothe person in charge during working hours and on legiti-mate union business.Respondent's repeated-refusal toadmit Simmons certainly interfered with the Union's ef-forts to represent the employees. Pursuant to this provi-sion, Simmons had entered the plant many times beforeOctober 9 without any incident and without securingprior,permissionto do so. Even if Simmons' conduct onthe evening of October 9 had been confrontational to-wards Adams, particularlysincehe was accompanied byanother union official, there was absolutely no properbasis on whichSimmons wasexcluded on the two subse-quent occasions. It is well recognized that an employer'srefusal to grant union representatives access to workpremises in accordance with a contractual provision of abargaining agreement violates Section 8(a)(1) of the Act.Campo Slacks. Inc.,250 NLRB 420, 429 (1980).Impression of surveillanceAs Simmons left Respondent's plant under the circum-stancesdescribed, above, at approximately 3:30 p.m. onMonday, October 12, 1981, he walked into the Gilliamparking lot, and approached a group of employees, in-cluding Frank Townsend and Mike King. After a shortconversation with them, they noticed Brooke and Popecoming out of Respondent's'build''ing. The group of em-ployees, feeling observed, moved to the adjacent Flor-sheim lot. Pope and Brooke walked to the edge of theGilliam lot and, as Pope pointed to the group, Brookeappeared to be writing something on a pad of paper.After several minutes both men returned into the plant.In their testimony,Pope and Brooke explained theirconduct-Pope pointing and Brooke writing on a pad-as that of taking inventory for one of Gilliam's custom-ers.They admitted, however, that Pope pointed to theemployees and simultaneously asked Brooke "What arethe employees doing out there?" I have no doubt thatBrooke and Pope conducted an inventory during theafternoon of October 12, 1981. However, in light of theconsistent testimony by King, Townsend, and Simmonsand the chain of eventsbeginningwith the denial ofaccess during,the evening of October 9, 1981, as well asPope's threats to Simmons that day, I credit the employ-ees' version of the incident. Indeed, the incident as de-scribed by Brooke and Pope, in the context of the week-end events, would be sufficient to constitute in the mindsof theassembledemployeesthe impressionthat theirmeeting with the union representative was under surveil-lance.Althoughan employer'spresence near a unionmeeting held openly on or near the employer's premisecannot be considered coercive or intimidating, Respond-ent's conduct here,'the pointing and taking of notes, hadthe necessary coercive and restraining effect on the as-sembled employees. Therefore, Respondent violated Sec-tion 8(a)(1) of the Act by unlawfully creating the impres-sion among its employees that their presence at a unionmeeting was recorded and under surveillance.629Frank Townsend's written and oral warningsOn October 12, 1981, RespondentissuedFrank Town-send a' written warning for reporting late for work. TheGeneral Counsel argues that the warning was union re-lated.The circumstances were as follows: Brooke hadinitiallydenied Simmons access to the plant severalhours earlier, on the morning of Saturday, October 10,1981. Simmons returned to the plant about 10:50 a.m. AsSimmons left the plant again, he spoke to some of theemployees out on the sidewalk, Townsend, who was lategetting back from lunch, briefly joined the crowd andalso talked to Simmons. Townsend subsequently wentinto the plant and when he punched in, he saw his super-visor,AlbertRodgers.Rodgers said, "Frank, you'reabout 15 minutes late." Townsend, explaining that he in-curred delay in ordering his lunch, responded that in facthe was only 12 minutes late.Jean Adams testified that she_ had observed Townsendtalking to Simmons and the other employees on that oc-casion and that she had brought it to Brooke's attention.According to her testimony, she and Supervisor AlbertRodgers observed Townsend from inside the plant forabout 12 minutes, until Townsend came into the plant.Brooke testified that after Adams' reported Townsend'slatenesshe went into the warehouse and saw Townsendtalking to Simmons and two female employees for abouta minute. As soon as Townsend noticed him, Townsendlooked up and began to leave the group. Rodgers testi-fied that when he left for lunch about 11 a.m. and sawTownsend talking toSimmons,he reminded Townsendthat it was past 11.Rodgers admitted that Townsend's tardiness ' did notcause any delay in the production process at Gilliam.However, from the testimony of Brooke, Adams, andRodgers, it is apparent that they deeply resented Town-send's conversation with Simmons.On Monday, October 12, 1981, Rodgers told Town-send to'go to the office of Pope, Respondent's, president.In the presence of Brooke, Pope handed Townsend awritten reprimand dated October 1,0, 1981, which, underthe heading "Nature of Violation," indicated "Conduct"and "Lateness" and, under the heading "Remarks"stated: "Punched out at 10:30. Did not punchin until11,:12.Spent extra time talking-on employee's entrancesidewalk. Intentionally, 12 minutes late." (G.C. Exh. 2.)Townsend testified that Pope gave him the reprimandwith the comment "you [were] talking union business oncompany time, ' I can't stand for that, you were intention-ally late." This obviouslysuggeststhatRespondent re-sented Townsend's conversation withSimmons.Signifi-cantly, Respondent admitted, and the record shows, thatin the past 5 years Respondent had never reprimandedany employee, for returning late from lunch even thoughother, employees have been tardy. Respondent could notjustify its disparate treatment of Townsend. It is clear,therefore, that. Respondent reprimanded this; employeenot,merely because he was late, but because his tardinesswas the result of his "union talk" with Simmons. I findthat' Respondent violated Section 8(a)(3) and (1) of theAct.Moreover, I also find that Respondent threatenedTownsend, as alleged in the complaint. According to 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDTownsend's testimony, Pope not only gave him that rep-rimand and referred to his intentional lateness because ofhis conversationwith Simmons,but he also warnedTownsend that he already had two warnings and that hisjob was in jeopardy.3In this context,itwas tantamountto saying that if he did it again he would be fired. Conse-quently, I find that by making the accompanying remarkRespondent violated Section8(a)(1) of the Act.Frank Townsend's dischargeNovember is traditionally part of Gilliam's busyseason,and on Saturday,November 7, 1981, the plantwas scheduled to operate a combined shift. On Novem-ber 4,1981,a notice was put on the bulletin board an-nouncingthe, Saturday workday. On November 5, Su-pervisor Rodgers asked his employees if they wanted towork on Saturday. Rodgers also approached FrankTownsend. He told Rodgers that he would let him knowon the following day. The next morning at 6:30 a.m.,Rodgers againasked Townsend if he could work on Sat-urday. Townsendsaid"yes." However, in the afternoonof the same day, Townsend told Rodgers that he hadchanged his mind and that he would not work on Satur-day. Rodgers told him that he had to work on Saturday.Townsend told Rodgers to select one of the two othercooks with less seniority.When Townsend clocked out,Brooke met him at the timeclock. Brooke asked him,"Frank, are you refusing a direct order to work?" Town-send responded,"I guess I am because I can't work."Brooke told him, "You will be terminated if you, don'tcome in tomorrow." Townsend responded, "Well,okay."Townsend subsequently talked to Simmons abouttheCompany's order to work. Simmons responded,"Well, Frank, its your choice, you do what you think isright."On Saturday, November 7, 1981, Frank Town-send did not report for work. Instead, Billy Bowers, whowas not a fully trained cook, substituted for the cook'sjob.On Monday, November 10, Townsend attempted toreport for work. Brooke handed him a termination noticeeffective November 7. As reasons for thetermination, itstates:"Gross insubordination-falsifying employment ap-plication concerning prior employment and injury."Employees Roscoe Free, Billy King, and Ricky Arm-strong,who also did not work on Saturday, were notdischarged.King and Free who worked on the nightshiftwere not given a warning,since they would haveworked until midnight the previous day and would havehad to report a few hours later for the Saturday shift.Armstrong, the relief cooke, however, received a warn-ing even though he had a doctor's appointment on Satur-day.The additionalreason forTownsend'sdischarge,namely "falsifying employment application concerningprior employment and injury" did not, according toPope's testimony,play a major role in Respondent's deci-sion to terminateTownsend. Yet, it was indicated on thetermination notice as a factor. In this regard, the recordshows that on Friday, November 6, Brooke received aS I have not credited Pope's denial of havmg made these remarks. Histestimony appeared inconsistent and unconvincing.call from Bob Penney, the compensation claims managerfrom Walker Boat Yard, who inquired whether Town-send had exhibited any physical impairment, becauseTownsend, who was previously employed at WalkerBoatyard,was in the process of trying to get workmen'scompensation for a back injury. Rodgers was aware ofTownsend's back problem since on October 26, 1981,Townsend had asked Rodgers for leave to have his backexaminedby a physician. Rodgers had informed Brookewho had prepared a memorandum (G.C. Exh. 7) inorder to record Townsend's preexisting back injury.On the morning of Saturday, November 7, Pope andBrooke discussed Townsend's work record and his fail-ure to report for work. When they examined Townsend'sapplication file, they noted that Walker Boat Yard wasnot listedas hisprevious employer. Pope then decided touse Townsend's failure to report his previous employ-ment and his back injury as additional reasons for his dis-charge.The General Counsel's argumentthat Townsend's dis-charge was violative of the Act rests on the theory thatthe discharge was tainted by "his illegal written warn-ing," and that no other employees were fired for theirfailure to work on Saturday. Indeed, only one other em-ployee had been discharged by the Respondent in theprior year. That employee was fired for gross insubordi-nation onAugust 8, 1981, and subsequently rehired. Re-spondent's examinationof Townsend'sapplication dem-onstrated, according to the General Counsel, Respond-ent's search for a pretext to legitimize Townsend's termi-nation,actuallymotivatedbyRespondent'sunionanimus.Although Respondent's conduct in terminating Town-send may have been tainted by the illegal warning, therecord does not support a finding of "discrimination inregard to hire or tenure of employment" in order to dis-courageunionactivity. It is initially clear that Town-send's refusal to report for work on Saturday was thedirect cause of his termination. Had he agreed to workthat day, he would not have been discharged. Further,the record does not convincingly establish disparatetreatment of Townsend by his employer. Townsend hadsuggestedthat his employer should not have selectedhim but, instead, employees with less seniority to do thecooking on Saturday. Yet, the record shows that two ofthe three possible candidates were scheduled for workthe preceding Friday night and the third cook who didreceive a reprimand had a doctor's appointment on Sat-urday. Townsend had offered no excuse for his refusal towork. To be sure, the Company has in the past refrainedfrom discharging employees except on rare occasions;however, one other employee had been dischargedbefore for the same offense, i.e., insubordination.Finally, Townsend's union involvement was not suffi-ciently prominent to have become the target of an em-ployer's animus. Among Gilliam's 35 employees were aunion president, a vice president, a secretary, and threestewards. Townsend served as one of three stewards. Inthat capacity he had never processed or filed a griev-ance.He could not remember any conversation he hadwith management involving union business. The sole in- GILLIAM CANDY CO.631cident of his active union involvement was his col-versa=tionwith Simmons on October 10, 1981, when he re-turned late from lunch.And that episode,which prompt-ed the illegal reprimand,even`in combination with hisstatus as union steward,appears too remote to establish aprima faciecaseof wrongful motive. SeeWright Line.,2511NLRB 1083 (1980).Accordingly, I find that in discharging Frank Town-send Respondent did not violate Section 8(aX3) and (1)of the Act and,therefore,I dismiss the allegation relatingto Townsend's discharge.CONCLUSIONS OF LAWIt.Respondent,Gilliam Candy Company, Inc., is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2.TheUnion is a labor organization within the mean-ing of Section 2(5) of the Act.3.By denying Union Business Agent Lawrence Sim-mons access to its plant on three separate occasions con-trary to the collective-bargaining agreement,Respondentinterfered with the employees' rights guaranteed by Sec-tion 7 of the Act, in violation of Section 8(a)(1) of theAct.4. By creating the impression of surveillance among itsemployees,Respondent violated Section 8(a)(1) of theAct.5.By threatening Frank Townsend with the loss of hisjot) because he was observed conversing with a union of-ficial,Respondent violated Section 8(a)(1) of the Act.15.By issuing a written warning to Frank Townsendbecause he was observed conversing with a union offi-cial,Respondent violated Section 8(aXl) and (3) of theAct.7.Theforegoing violations of Sections 8(a)(1) and (3)of the Act affectcommercewithin the meaning of theAct.8.Any other allegations have not been substantiated.ees. pursuantto the 'terms of the collective-bargainingagreement.(b) Reprimanding employees or otherwise discriminat-ing against them regarding hire or tenure of employmentor any conditions of employment to discourage member-ship in a'labor organization.(c)Creating the impression among'itsemployees thattheir union meetings are under surveillance.(d) Threateningits employeeswith the loss of jobs be-cause of their union activities.(e) In any like or related manner,interfering with, re-straining,or coercing its employees in the exercise oftheir rights guaranteed in Section7 of the Act. ,2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Expunge the written reprimand given to FrankTownsend on October 12, 1981, from Townsend's per-sonnel file.(b) Post at its Paducah, Kentucky plant, copies of theattached noticemarked "Appendix."5 Copies of thenotice, on forms provided by theRegionalDirector forRegion 9, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be takenby theRespondent to ensurethat the notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentREMEDYHaving found that Respondent has violatedthe Act incertain respects,I shall recommend that it be required tocease and desist therefrom and take certain affirmativeaction to effectuate the policiesof the Act.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed"ORDER]Respondent,GilliamCandy Company, Inc., Peducah,Kentucky, its officers,agents,successors,and assigns,shall1.Ceaseand desist from(a)Arbitrarily or wrongfully denying theunion busi-ness agent access to the plantto confer with the employ-4 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec. 102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.The National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join,or assistany unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT arbitrarily or wrongfully deny theunion business agent accessto the plant to confer withthe employees pursuant to the terms of the collective-bargainingagreement.WE WILL NOT create theimpression among our em-ployees that their union activities are under surveillance.WE WILL NOT threaten you with the loss of jobs be-cause of your union activities. 632DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL NOT give any warnings to you or otherwiseWE WILL NOT in any like or related manner interfererdiscriminate against you regarding your hire or tenure ofwith, restrain, or coerce you in the exercise of the rightsemployment oranyterm or condition of employment toguaranteed you by Section 7 of the Actdiscouragemembership in the Union,andWE WILLremove from our personnel files the warning given toGILLIAM CANDY COMPANY, INC.Frank Townsend.